


110 HCON 349 IH: Honoring past and current members of the

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Shadegg submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring past and current members of the
		  Armed Forces of the United States and their families by encouraging every
		  American to wear a red poppy on Memorial Day as a sign of admiration and thanks
		  to those individuals who died to preserve freedom and democracy in the United
		  States.
	
	
		Whereas the red poppy was the first living plant that
			 sprouted in the battlefields devastated by fighting during World War I;
		Whereas red poppies grew abundantly in the trenches and
			 craters of the war-torn battlefields in Northern France and Belgium;
		Whereas during World War I, the bloom of red poppies each
			 year and the coming of the warm weather brought hope to those still fighting in
			 the trenches of France and Belgium;
		Whereas in 1915, the red poppy inspired Canadian Colonel
			 John McCrae to write the poem In Flanders Fields in remembrance
			 of the thousands of soldiers who perished during the three battles of Ypres in
			 Belgium;
		Whereas in 1918, John McCrae's poem inspired Moina Belle
			 Michael of Athens, Georgia, to write her own poem entitled We Shall Keep
			 the Faith, in which she promised to wear a red poppy to memorialize
			 American soldiers killed in World War I, and later to raise millions of dollars
			 to support and employ disabled American veterans of all wars;
		Whereas, on November 11, 1921, the first Poppy Day was
			 held in the United Kingdom and was a national success;
		Whereas the red poppy is a symbol of sacrifice throughout
			 the world;
		Whereas the red poppy has been worn in the United States
			 for more than 84 years as a way to remember those individuals who died fighting
			 for freedom and democracy around the world and to raise money to help disabled
			 veterans; and
		Whereas in 2008, wearing a red poppy on Memorial Day is
			 especially timely considering the sacrifices United States soldiers are making
			 in Iraq and Afghanistan for freedom, democracy, and security: Now, therefore,
			 be it
		
	
		1.Recognition of members of the
			 Armed Forces on Memorial DayCongress honors past and current members of
			 the Armed Forces of the United States and their families by encouraging every
			 American to wear a red poppy on Memorial Day as a sign of admiration and thanks
			 to those individuals who died to preserve freedom and democracy in the United
			 States.
		2.Constitutional
			 authorityThe authority on
			 which this resolution rests is the authority of Congress to make all laws which
			 shall be necessary and proper as provided in article I, section 8, of the
			 United States Constitution.
		
